 

Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”), dated as of this 30th day of
December, 2016 (the “Effective Date”), is made and entered into by and between
GLOBAL MEDICAL REIT, INC., a Maryland corporation (“Purchaser”), and GREAT BEND
SURGICAL PROPERTIES, LLC, a Kansas limited liability company (“Seller”).

 

RECITALS:

 

A.           WHEREAS, Seller owns an acute care hospital located at 514
Cleveland Street, Great Bend, Kansas, together with the real property, the
improvements and all appurtenances thereto (the “Facility”), which defined term
shall include all of the Assets (as defined in Recital B below) applicable to
the Facility).

 

B.           WHEREAS, the parties desire to enter into this Agreement pursuant
to which Purchaser will purchase, accept and assume from Seller, and Seller will
sell, convey, transfer and assign to Purchaser, the following, hereinafter
collectively referred to as the “Assets”:

 

(i)          Seller’s good and marketable, valid and insurable fee simple title
and all other rights, title and interest of Seller in and to the parcel(s) of
real property on which the Facility is located, such real property being more
particularly described on Exhibit A, attached hereto (the “Real Property”);

 

(ii)         Seller’s fee simple title in and to all buildings, structures,
facilities, amenities, driveways, walkways, parking lots and other improvements
located on the Real Property (collectively, the “Improvements”);

 

(iii)        all right, title and interest of Seller in and to any alleys,
strips or gores adjoining the Real Property, any easements, rights of way or
other interests in, on, under or to, any land, highway, street, road or right of
way, open or proposed, in, under, across, abutting or benefiting the Real
Property, and any pending or future action for condemnation, eminent domain or
similar proceeding, or for any damage to the Real Property by reason of a change
of grade thereof, and all other accessions, appurtenant rights, and privileges
of Seller in and to the Real Property and the Improvements;

 

(iv)        all fixtures owned by Seller located at the Facility and used in
connection with the Facility (the “Personal Property”); and

 

(v)         all licenses, permits and warranties benefiting the Facility that
are held in Seller’s name.

 

C.           WHEREAS, simultaneously therewith, Purchaser and Seller intend that
Purchaser will lease the Facility to Great Bend Regional Hospital, LLC, a Kansas
limited liability company (“Tenant”) pursuant to a lease in accordance with the
terms set forth herein (the “Facility Lease”), it being understood that the
Facility Lease will initially be guaranteed by the physicians who own the Tenant
(the “Guarantors”) on a joint and several basis pursuant to a written Guaranty
(the “Guaranty”).

 



 

 

 

NOW, THEREFORE, in consideration of the recitals, and of the mutual agreements,
representations, warranties, conditions and covenants herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE

 

1.1           Transfer of Assets. For and in consideration of the foregoing and
other good and valuable consideration, the receipt and sufficiency of which are
herein acknowledged, and subject to the terms and conditions herein provided,
Seller shall convey, transfer and assign the Assets to Purchaser.

 

1.2           Closing.

 

(a)          Unless this Agreement shall have been terminated pursuant to an
express right to terminate as herein provided, the closing hereunder (the
“Closing”) shall occur on or before 5:00 p.m. CT on the date fifteen (15)
business days after the expiration of the Due Diligence Period (as defined in
Section 1.7(b) below) (the “Closing Date”). The Closing will be effective for
accounting purposes as of 12:01:01 a.m. on the Closing Date such that the
Closing Date will be a day of income and expense to Purchaser.

 

(b)          On the Closing Date, all documents and other materials required
from Seller under Section 9.1(b) (collectively, the “Seller Documents”) and from
Purchaser under Section 9.1(c) (collectively, the “Purchaser Documents”) in
order to effectuate the consummation of the Closing shall be delivered to the
Title Company (as defined in Section 4.10(b) below), as escrow agent (“Escrow
Agent”) (to hold in escrow in accordance with customary conveyancing practices
subject to the consummation of the Closing) by overnight courier, and Purchaser
may deliver all of the Purchaser Documents required hereunder to Escrow Agent on
or before the Closing Date (to hold in escrow in accordance with customary
conveyancing practices subject to the consummation of the Closing) by overnight
courier.

 

1.3           Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the Assets shall be Twenty-four Million Five Hundred Thousand and
No/100 Dollars ($24,500,000.00), subject to the prorations and further
adjustments as provided for in this Agreement. At the Closing, the Purchase
Price shall be paid as in cash, subject to the prorations and further
adjustments as provided for in this Agreement, by wire transfer of immediately
available federal funds to Escrow Agent (“Cash Proceeds”).

 

1.4           Deposit. Within five (5) business days following the Effective
Date, Purchaser will deposit the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) (the “Deposit”) with the Title Company as provided herein. At
Closing, the Deposit shall be applied to the Purchase Price.

 

1.5           Payment of Purchase Price. At Closing, Purchaser shall pay the
Purchase Price, adjusted for any prorations, credits and additions for the
benefit of Purchaser or Seller as specified in this Agreement, as set forth in
Section 1.3 hereof.

 



 

 

 

1.6           No Assumed Liabilities. At Closing, Purchaser shall NOT assume any
liabilities or obligations of Seller whatsoever, fixed or contingent, and prior
to, on and after the Closing Date, Seller shall retain and discharge in the
ordinary course all liabilities and obligations of Seller. Purchaser shall not
assume any contracts, equipment leases or leases, and Seller shall remain fully
liable for all obligations thereon. There shall be no adjustment between
Purchaser and Seller of taxes, assessments, water charges, utilities,
receivables or rents, if any, premiums on existing insurance policies, if any,
or any other items relating to the Assets, it being understood by the parties
that Tenant, as Tenant under the Facility Lease, shall be obligated to pay the
same under the terms thereof from and after the Closing Date.

 

1.7           Due Diligence Period.

 

(a)          Seller and Purchaser hereby acknowledge that, as of the Effective
Date, Purchaser has not yet had an opportunity to conduct due diligence and
fully review and evaluate all aspects of this transaction and the condition and
suitability of the Assets. In order to enable Purchaser to commence its due
diligence review in a timely and efficient manner, Seller agrees to deliver to
Purchaser all items identified on Purchaser’s preliminary due diligence
checklist attached hereto as Exhibit B (the “Preliminary Due Diligence
Checklist”) to the extent in Seller’s possession or control on or before the
date five (5) business days after the Effective Date (the “Diligence Delivery
Date”). Purchaser may reasonably supplement the Preliminary Due Diligence
Checklist as Purchaser deems appropriate, and Seller shall provide to Purchaser
such supplemental items as may be in Seller’s possession or control (at no cost
to Seller) within five (5) business days after written request by Purchaser. To
the extent Seller has any of the items on the Preliminary Due Diligence
Checklist in electronic format, Seller shall send true, correct and complete
copies of those items to Purchaser via the internet. To the extent Seller has
items on the Preliminary Due Diligence Checklist in hardcopy, but not in
electronic format, Seller shall make true, complete and correct copies of those
items and deliver them to Purchaser via overnight courier.

 

(b)          For the period (as such period may be extended pursuant to
Section 4.10(b) or (c) below, the “Due Diligence Period”) commencing on the
Effective Date and continuing until 5:00 p.m. CT on the fortieth (40th) business
day thereafter, Purchaser shall have the right to terminate this Agreement in
the event Purchaser, in Purchaser’s sole discretion, is not satisfied with the
Assets for any reason. If Purchaser does not deliver notice (in accordance with
the provisions of this Agreement) to Seller on or before 5:00 p.m. CT on the
last day of the Due Diligence Period that Purchaser will elect to proceed to
Closing, then this Agreement shall automatically terminate, the Deposit shall be
refunded to Purchaser, and the parties shall thereafter be released from all
further duties and obligations under this Agreement. If Purchaser elects to
proceed to Closing as set forth in this Section 1.7, then this Agreement shall
remain in full force and effect, and the Deposit shall become non-refundable,
except as otherwise provided herein.

 

(c)          It is the intention of Seller and Purchaser to negotiate and
finalize the form and content of the Facility Lease on or before the conclusion
of the Due Diligence Period. Upon finalization of the Facility Lease, Seller and
Purchaser shall enter into a letter of agreement evidencing the parties’
agreement as to the form and content of the Facility Lease and attaching the
Facility Lease as an exhibit thereto (the “Letter Agreement”). Notwithstanding
anything to the contrary contained herein, should the parties fail to execute
and deliver such Letter Agreement prior to the conclusion of the Due Diligence
Period, this Agreement shall terminate, the parties shall be released and
discharged of and from all further obligations and liabilities under this
Agreement, and the Deposit shall be returned to Purchaser.

 



 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated herein, Seller represents and warrants the following,
each of which warranties and representations is material to and is relied upon
by Purchaser:

 

2.1           Organization and Qualification. Seller is a limited liability
company duly organized and validly existing under the laws of the State of
Kansas with full power and authority to own assets and to carry on its business
as it is now being conducted and to own or lease and operate the Assets it owns
or leases as and in the place now owned, leased or operated, and as will be
leased pursuant to the Facility Lease, respectively.

 

2.2           Authority; Binding Effect.

 

(a)          Seller, Tenant and Guarantors have, and at Closing will have, the
full and unrestricted right, corporate power and authority to execute, deliver
and perform this Agreement and to consummate the transactions and perform all
obligations contemplated hereby and in all agreements, instruments and documents
being or to be executed and delivered by Seller in connection with such
transactions, including, without limitation, the Seller Documents, the Facility
Lease and all agreements, instruments and documents being or to be executed and
delivered by Seller, Tenant and Guarantors in connection with the Facility
Lease, including, without limitation, the Guaranty (collectively, “Related
Documents”).

 

(b)          This Agreement and each Related Document, upon due execution and
delivery by Seller, Tenant and Guarantors, will constitute the legal, valid, and
binding obligation of Seller, Tenant and Guarantors enforceable in accordance
with its respective terms.

 

(c)          Seller and Tenant have obtained all required corporate approval
required for the execution and consummation of this Agreement, the Related
Documents and all transactions contemplated hereby and thereby.

 

2.3           Licenses. The Facility is currently licensed to operate for the
use set forth in Recital A (the “Permitted Use”). All permits, licenses,
Government Program (as defined below), provider agreements and other
authorizations issued and required by Governmental Authorities in connection
with the ownership, maintenance and operation of the Facility, including,
without limitation, such licenses required for the Permitted Use (collectively,
the “Licenses”) are in good standing and Seller has not received written notice
that Seller is in violation of any restriction or other rules, regulations,
statutes, ordinances or requirements or any judgments, decrees, writs,
injunctions or orders of any Governmental Authority in effect as of the date
hereof, or as enacted or amended from time to time after the Effective Date
(collectively, “Applicable Laws”) in connection with the Licenses or the
Facility or otherwise affecting possession, operation and use thereof. Seller or
Tenant is the holder of all the Licenses and there is no other person or entity
that operates, manages or leases the Facility (other than Tenant).

 



 

 

 

2.4           Governmental Authorities. Seller is not required to submit any
notice, report or other filing with any federal, state, municipal, foreign or
other governmental or regulatory authority (individually, a “Governmental
Authority” and collectively, “Governmental Authorities”) in connection with
Seller’s execution or delivery of this Agreement or any of the Related Documents
or the consummation of the transactions contemplated hereby and no consent,
approval or authorization of any Governmental Authority is required to be
obtained by Seller in connection with the execution, delivery and performance of
this Agreement.

 

2.5           Taxes. All real property taxes and assessments and all personal
property taxes and assessments in connection with the Assets due and payable
prior to Closing have been paid or, by the time of Closing, will be paid by
Seller.

 

2.6           No Defaults. The execution, delivery and performance of this
Agreement and any of the Related Documents by Seller do not and will not:

 

(a)          Conflict with or result in any breach of the provisions of, or
constitute a default under the articles of incorporation, bylaws, articles of
organization, operating agreement or other governing organizational documents,
as the case may be, of Seller;

 

(b)          Violate any restriction to which Seller is subject or, with or
without the giving of notice, the passage of time, or both, violate (or give
rise to any right of termination, cancellation or acceleration under) any
mortgage, deed of trust, license, lease, indenture or other material agreement
or instrument, whether oral or written, to which Seller is a party, or by which
it or any of the Assets are bound, which will not be fully satisfied, assigned
or terminated on or prior to Closing as a result of the transactions
contemplated in this Agreement, or result in the termination of any such
instrument or termination of any provisions in such instruments, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Assets;

 

(c)          Create any liens or other encumbrances on the Assets in favor of
third parties;

 

(d)          Constitute a violation of any Applicable Law of any Governmental
Authority; or

 

(e)          Result in the breach or violation of any of the warranties and
representations herein set forth by Seller.

 

2.7           Title to Property and Related Matters.

 

(a)          There are no violations of any covenants or restrictions
encumbering the Assets, and there are no violations of any Applicable Laws
relating to the Licenses or the operation of the Facility for the Permitted Use
or any other Applicable Laws of any Governmental Authorities applicable to the
Assets or the operations thereof. Seller has no knowledge of any agreements,
documents or instruments which are not recorded among the land records but which
affect the title to the Facility.

 



 

 

 

(b)          Seller is the holder of good and marketable, insurable and valid
fee simple title to the Facility free and clear of all Monetary Encumbrances (as
defined in Section 4.10(b)) other than such Monetary Encumbrances as Seller
shall pay and discharge in full prior to or on or at Closing.

 

(c)          The Facility is supplied with such utilities as are reasonably
necessary for the operation of the Facility as currently operated and for its
intended purpose, and Seller has no knowledge of any future plans by any utility
provider to curtail or eliminate any utilities currently serving the Assets. All
utility bills and deposits required by any utility provider that are in Seller’s
name have been paid by Seller in the ordinary course of business.

 

(d)          The Facility abuts on and has direct vehicular access to a public
road, or has access to a public road via a permanent irrevocable and insurable
easement benefiting the Real Property upon which the Facility is located, and
Seller has no knowledge of, and has received no notice that alleges any breach
or default under any instrument creating any such easement or attempting to
terminate or revoke such easement.

 

(e)          There are no pending rezoning or other pending land use actions
affecting the Assets or any properties in the immediate vicinity of the Assets.
Seller has not received written notice of and has no knowledge of any threatened
or contemplated rezoning or other land use actions affecting or which will
affect the Assets, including, without limitation, on properties in the immediate
vicinity of the Assets. The current use of the Facility is lawfully permitted
either as a currently conforming use or as a fully legally “grandfathered use”,
and there is no known violation of any Applicable Laws relating to the zoning,
land use, building codes or other similar requirements of Governmental
Authorities.

 

(f)          At the Closing, Seller shall not be indebted to any contractor,
laborer, mechanic, materialman, architect or engineer for work, labor or
services performed or rendered, or for materials supplied or furnished, in
connection with the Assets for which any such person could lawfully claim a lien
against the Assets.

 

(g)          There are no condemnation or eminent domain proceedings pending,
or, to the knowledge of Seller, threatened or contemplated against the Assets or
any part thereof, or access thereto, and Seller has not received notice, oral or
written, of the desire of any public authority or other entity to take or use
the Assets or any part thereof. Between the Effective Date and the Closing,
Seller will give Purchaser prompt written notice of any actual or any threatened
or contemplated condemnation of any part of the Assets of which Seller receives
written notice.

 

(h)          There are no parties other than Seller in possession of the Assets,
or any portion thereof, other than Tenant.

 

(i)          There are no outstanding options or rights of first refusal to
purchase the Assets or any portion thereof or interest therein.

 

(j)          The Assets constitute all of the assets reasonably necessary and
sufficient to conduct the operation of the Facility in the manner that such
operation has been conducted by Seller and as required by Applicable Laws.

 



 

 

 

2.8           Hazardous Substances.

 

(a)          For purposes of this Agreement, “Environmental Laws” means the
Resource Conservation and Recovery Act (RCRA), 42 U.S.C. Section 6901 et seq.,
the Comprehensive Environmental Response, Compensation and Liability Act
(CERCLA), 42 U.S.C. Sections 9601 et seq., the Clean Water Act, 33 U.S.C.
Section 1251 et seq., the Toxic Substances Control Act (15 U.S.C. §2601 et.
seq.), the Clean Air Act (42 U.S.C. §7401 et. seq.), the Safe Water Drinking Act
(42 U.S.C. §300(f) et. seq.), the Occupational Safety and Health Act, and all
other applicable state, county, municipal, administrative or other
environmental, hazardous waste or substance, health and safety laws, ordinances,
rules, regulations, judgments, orders and requirements of any Governmental
Authority relating or pertaining to (A) any aspect of the environment, (B) the
preservation or reclamation of natural resources, (C) the management, release
and threatened release of Hazardous Substances (as hereinafter defined), (D)
response actions and corrective actions regarding Hazardous Substances, (E) the
ownership, operation or maintenance of personal and real property that manages
or releases Hazardous Substances or at which Hazardous Substances are managed,
(F) common law torts relating to the release of Hazardous Substances, including
so-called “toxic torts”, and (G) environmental or ecological conditions on,
under or about the Assets, all as in effect as of the Effective Date and on the
Closing Date. For purposes of this Agreement, “Hazardous Substance” shall mean
any and all substances, wastes, materials, pollutants, contaminants, compounds,
chemicals or elements which are defined or classified as a “hazardous
substance”, “hazardous material”, “toxic substance”, “hazardous waste”,
“pollutant”, “contaminant” or words of similar import under any Environmental
Law, including, without limitation, all dibenzodioxins and dibenzofurans,
polychlorinated biphenyls (PCBs), petroleum hydrocarbon, including crude oil or
any derivative thereof, any radioactive material, and asbestos-containing
materials in any form.

 

(b)          To Seller’s knowledge, the Assets do not contain any Hazardous
Substances, except for Hazardous Substances typically used in, and in quantities
necessary for the day-to-day operation of, the Facility and which are commonly
used in other similar facilities, such as cleaning fluids, insecticides and
medicines (the “Common Products”), which Common Products, to Seller’s knowledge,
have been used, transported, stored and disposed of by Tenant in compliance in
all material respects with all applicable Environmental Laws;

 

(c)          There is no pending or to Seller’s knowledge, threatened litigation
or proceeding before any Governmental Authority in which any person or entity
alleges the presence, release or threat of release of any Hazardous Substance or
violation of Environmental Laws at the Facility;

 

(d)          Seller has not received any notice of, and has no knowledge that,
any Governmental Authority or employee or agent thereof has determined, or
threatens to determine, or is investigating, that there is a presence, release
or threat of release or placement on, in or from the Assets, or the generation,
transportation, storage, treatment, or disposal at the Assets, of any Hazardous
Substance. Seller shall notify Purchaser promptly of its receipt of any such
notice or knowledge after the Effective Date and prior to the Closing Date;

 



 

 

 

(e)          To Seller’s knowledge, (i) Seller has owned the Assets in
compliance with all applicable Environmental Laws, has obtained all necessary
permits under the Environmental Laws for the operation of the Assets, and has
not used any of the Assets for the generation, storage, manufacture, use,
transportation, disposal or treatment of Hazardous Substances, and (ii) the
Assets are currently in compliance with all applicable Environmental Laws in all
material respects;

 

(f)          There has been no discharge of any Hazardous Substance on or from
any of the Assets during the time of Seller’s ownership or occupancy thereof;
and

 

(g)          Seller has, or will, deliver to Purchaser copies of all reports or
tests in Seller’s possession with respect to (i) the compliance of the Assets
with Environmental Laws and (ii) the presence of Hazardous Substances on, in or
from the Facility or the Real Property.

 

2.9           Patriot Act. Seller is in compliance with the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”),
and other similar requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation or orders are
collectively called the “Orders”). Neither Seller nor any of its affiliates (A)
is listed on the Specially Designated Nationals and Blocked Person List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”), (B) is a Person (as defined in the
Order) who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or (C) is owned or controlled by
(including, without limitation, by virtue of such Person being a director or
owning voting shares or interests), or acts for or on behalf of, any person on
the Lists or any other Person who had been determined by competent authority to
be subject to the prohibitions contained in the Orders.

 

2.10         Survey Reports, Etc.; Compliance with Law. Seller has delivered or,
pursuant to Section 1.7, will deliver to Purchaser true and complete copies of
all survey reports, waivers of deficiencies, plans of correction, and any other
investigation notices, warnings, correspondence or reports issued with respect
to the Facility (collectively, “Licensing Surveys”), and Seller shall also
promptly deliver to Purchaser any Licensing Surveys received, filed, arising or
involving the Facility between the Effective Date and the Closing Date. There
are no material deficiencies or violations noted in any Licensing Surveys and
Tenant has remedied, discharged and complied with all applicable plans of
correction, such that there are no current violations or deficiencies with
respect to any of the Licenses. Tenant is currently conducting, and has at all
times conducted, its operation of the Facility in compliance with all Applicable
Laws.

 

2.11         Capital Expenditures. Except for routine expenditures for repairs
and replacements in connection with the ongoing maintenance and upkeep of the
Facility, which Seller covenants and agrees to undertake and complete in the
ordinary course consistent with past practices pursuant to Section 4.1 below,
Seller does not have any outstanding contracts for capital expenditures relating
to the Facility, nor does Seller have any agreement, obligations or commitments
for capital expenditures relating to the Facility, including, without
limitation, additions to property, plant, equipment or intangible capital
assets. Seller has not deferred or delayed implementing any capital expenditures
at the Facility and the Facility has been constructed to an institutional (as
opposed to residential) grade, including, without limitation, fire suppression
systems and construction standards related to fire suppression.

 



 

 

 

2.12         Absence of Notices. Seller has not received any written notice, and
has no knowledge, that any federal, state, county, municipal or other
Governmental Authority is alleging any fire, health, safety, building,
pollution, environmental, zoning or other violation of Applicable Law,
including, without limitation, applicable health care licensure laws or
violations under the Licenses, with respect to the Facility or any part thereof.

 

2.13         Financial Statements. Seller has delivered or will deliver to
Purchaser copies of the financial statements listed in the Preliminary Due
Diligence Checklist certified by the chief financial officer of Seller, Tenant
and Guarantors (collectively, the “Financial Statements”). The Financial
Statements (including the notes thereto) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) on a consistent basis
throughout the periods covered thereby and present fairly the financial
condition of the Facility as of such dates and the results of operation of the
Facility for such periods.

 

2.14         No Litigation. There are no actions, suits, claims, governmental
investigations or other legal or administrative proceedings, or any orders,
decrees or judgments in progress, pending or in effect, or, to the knowledge of
Seller, threatened against or relating to Seller or Tenant, the Facility,
Tenant’s operation of the Facility, any of the Assets or against or relating to
the transactions contemplated by this Agreement, and there are none pending in
state courts, or in any federal courts, or, to the knowledge of Seller, pending
in other jurisdictions or threatened in writing, at law or in equity, by or
before any federal, state or municipal court or other Governmental Authority.

 

2.15         Absence of Certain Changes or Events. From the date of last
inspection by Purchaser through the Effective Date, none of the Facility, Seller
or Tenant has:

 

(a)          Suffered any Material Adverse Change;

 

(b)          Sold, transferred or otherwise disposed of, or agreed to sell,
transfer or otherwise dispose of, any assets related to or connected with the
Facility having a fair market value at the time of sale, transfer or disposition
of $50,000.00 or more in the aggregate, other than with respect to sales of
Inventory in the ordinary course of business, or cancelled, or agreed to cancel,
any debts or claims relating primarily to the Facility in the amount of
$50,000.00 or more in the aggregate; or

 

(c)          Made any change in any method of accounting or accounting practice
relating to the Facility.

 

2.16         Condition of Assets. All of the Assets are in Seller’s possession
or control and are located at or on the Facility and all of the Assets are in
good repair and working order.

 

2.17         Truth of Warranties, Representations, and Statements. All of the
statements, representations, and warranties made by Seller in this Agreement and
the statements and information set forth in the attached Exhibits are true and
accurate in every material respect.

 



 

 

 

2.18         Materials Provided. All materials provided to Purchaser by Seller
either prior to the Effective Date or during the term hereof, including, without
limitation, all items on the Preliminary Due Diligence Checklist, are true,
accurate and complete in all material respects.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Purchaser represents and warrants the
following, each of which warranties and representations is material to and is
relied upon by Seller:

 

3.1           Corporate Organization; Etc. Purchaser is a corporation duly
organized and validly existing under the laws of the State of Maryland with full
power and authority to own assets and to carry on its business as it is now
being conducted.

 

3.2           Truth of Warranties, Representations, and Statements. All of the
statements, representations, and warranties made by Purchaser in this Agreement
are true and accurate in every material respect.

 

ARTICLE IV

 

COVENANTS OF SELLER

 

Seller covenants and agrees during the period after the Effective Date and
through and including the Closing Date as follows:

 

4.1           Regular Course of Business. Seller shall: (a) cause Tenant to
operate the Facility in a manner consistent with all Applicable Laws, Seller’s
past practices and industry standards for the Permitted Use; (b) maintain the
Assets in good order and repair and otherwise in sufficient repair, order and
condition to satisfy the representations and warranties as to the condition and
quantity of the Assets set forth in Article II; (c) comply with all Applicable
Laws with respect to the Assets and the operation thereof, including, without
limitation, all required regulatory standards of any Governmental Authorities
with regulatory jurisdiction over the Facility and compliance with all
Governmental Programs; (d) not enter into any agreements or leases that would
have had to be disclosed on any exhibit hereto had such agreements or leases
been entered into prior to the Effective Date without prior written notice to
Purchaser and Purchaser’s approval thereof, which approval shall not be
unreasonably withheld; (e) keep in full force and effect present insurance
policies through the Closing Date.

 



 

 

 

4.2           Full Access and Disclosure. The term “Facility Management” means
the following personnel: the principals of Seller, any regional vice presidents
(or other personnel with managerial oversight of the Facility), the director or
executive director, as applicable, of the Facility, the head nurse at the
Facility and the head maintenance person at the Facility. On the Effective Date,
Seller shall notify the Facility Management of the pending sale/leaseback of the
Facility to Purchaser and instruct the Facility Management to fully cooperate
with Purchaser and to treat the pending sale with utmost confidentiality.
Thereafter, Seller shall afford to Purchaser and its counsel, accountants,
environmental consultants, engineers, appraisers, lenders and other authorized
representatives (collectively, “Purchaser’s Representatives”) access to the
Facility during business hours, including, but not limited to, the roof, all
FF&E, the heating and cooling systems, and any and all financial data and
records, operating data and other information requested, including the Most
Recent Financial Statements, audits, inspection reports, plans of correction
with respect to Licensing Surveys, and all contracts, agreements, correspondence
files and other documents relating to the Facility so that Purchaser may have a
full opportunity to make such investigations of the Assets and the Facility as
Purchaser shall desire to make, provided, however, Purchaser shall not conduct
any invasive investigations, including the sampling of any environment media,
without the prior written consent of Seller. Seller shall be entitled to have a
representative present during Purchaser’s scheduled visits. Seller shall furnish
such additional financial and operating data and other information as Purchaser
and Purchaser’s Representatives shall from time to time request, and Seller
shall supplement or amend any information, written or otherwise, previously
delivered or otherwise disclosed to Purchaser with respect to any matter
hereafter arising which, if existing or occurring at the Effective Date, would
have been required to be set forth or disclosed.

 

4.3           Borrowing. Seller shall not create or permit to become effective
any mortgage, pledge, lien, encumbrance or charge of any kind upon all or any
portion of the Assets.

 

4.4           Consents. Seller shall obtain, at Seller’s cost and expense, on or
prior to Closing, all consents necessary for Seller, Tenant and Guarantors to
fulfill Seller’s, Tenant’s and Guarantors’ obligations to consummate the
transactions contemplated hereby and pursuant to the Facility Lease and the
Guaranty, including, without limitation, any required consents of any
Governmental Authority.

 

4.5           Compliance with Laws. Seller shall comply with all Applicable Laws
in conjunction with the execution, delivery and performance of this Agreement,
the transactions contemplated hereby and the ownership, operation and
maintenance of the Facility prior to Closing.

 

4.6           Taxes. To the extent due and payable at any time prior to the
Closing Date hereunder and otherwise to the extent necessary to transfer the
Facility to Purchaser in accordance with the terms of this Agreement, Seller
shall file all federal, state and local returns, and, to the extent applicable,
estimates and reports and pay all amounts then due, for all taxes for all
periods through and including the Closing Date.

 

4.7           No Disposition of Assets. Seller shall not sell, lease or
otherwise dispose of or distribute any of the Assets or properties related
thereto or necessary for operation of the Facility.

 

4.8           Further Documentation. Seller agrees that following the Closing,
upon written request by Purchaser, Seller will do, execute, acknowledge, and
deliver, or cause to be done, executed, acknowledged, and delivered, all such
further acts, deeds, assignments, transfers, conveyances and assurances as may
be reasonably required, in order to more fully assign, grant, transfer, convey,
assure and confirm to Purchaser, or to its successors and assigns, or for aiding
and assisting in collecting and reducing to possession, any or all of the Assets
to be sold to Purchaser pursuant to this Agreement. This Section shall survive
Closing.

 



 

 

 

4.9           Confidentiality. Seller will use its commercially reasonable
efforts to keep confidential all information relating to the terms of this
Agreement and all information relating to Purchaser (other than information that
is a matter of public knowledge or that has heretofore been or is hereafter
published in any publication for public distribution or filed as public
information with any Governmental Authority) and such information shall not at
any time be used for the advantage of Seller or its representatives or disclosed
to third parties (including Facility-based Employees) by Seller or its
representatives, other than to the extent necessary to consummate the
transactions contemplated hereby or as required by Applicable Law.

 

4.10         Title Insurance and Survey; Environmental Assessments.

 

(a)          Existing Title Documents. As part of its delivery of the items on
the Preliminary Due Diligence Checklist, Seller will provide to Purchaser a copy
of Seller’s currently effective title insurance policy and plats and surveys in
its possession that relate to the Real Property.

 

(b)          Title Commitment and Survey. Purchaser, at Purchaser’s option,
shall use commercially reasonable efforts to obtain the following prior to the
expiration of the Due Diligence Period: (i) an updated real property survey for
the Facility (the “Survey”), and (ii)  a title commitment for the Facility (the
“Title Commitment”), issued by a national title company selected by Purchaser
(the “Title Company”), which Title Commitment shall contain a commitment by the
Title Company to issue to Purchaser a title insurance policy on an extended
coverage ALTA Owner’s form, in form and substance reasonably acceptable to
Purchaser (the “Title Policy”) insuring the valid fee simple title to the
Facility. Seller will cause all standard exceptions to be deleted from the Title
Policy at the Closing, other than exceptions for (i) such itemized matters shown
on the Survey to which Purchaser does not object pursuant to the provisions
hereof and (ii) taxes for the year in which the Closing occurs which are not yet
due and payable, and Seller will execute and deliver or otherwise obtain such
documents and instruments as the Title Company shall require, including, without
limitation, Seller’s affidavits and gap indemnities. Purchaser shall have until
the expiration of the Due Diligence Period to give written notice to Seller
accepting or objecting to the Title Commitment and Survey, with any such notice
of objection specifying the exceptions or other matters to which Purchaser
objects. The failure of Purchaser to object to any matter reflected in the Title
Commitment or Survey prior to the expiration of the Due Diligence Period shall
cause such matter to become a Permitted Encumbrance; provided, however, Seller
shall be unconditionally obligated to pay any outstanding indebtedness evidenced
by, and cause the release of any lien, mortgage, deed of trust, deed to secure
debt, security agreement, judgment, tax lien or other encumbrance affecting the
Assets and capable of being released through or as a result of the payment of
money (collectively, “Monetary Encumbrances”) irrespective of whether Purchaser
objects to same unless and only to the extent that such obligation is waived in
writing by Purchaser. Notwithstanding the foregoing, Purchaser shall not have
the right to object to any matters created or consented to in separate written
consent by Purchaser, all of which shall be deemed to be “Permitted
Encumbrances” hereunder. If Purchaser objects to any encumbrance or other matter
reflected in the Title Commitment or Survey, Seller shall have ten (10) Business
Days from the date of the notice of such objection within which to cure the same
(which cure may be effected by payment and discharge of the objectionable item
or by causing the Title Company to remove the same as an exception or
affirmatively insure over such item provided such affirmative insurance shall be
reasonably satisfactory to Purchaser and any lender of Purchaser and sufficient,
in Purchaser’s reasonable judgment, to adequately address Purchaser’s and any
lender’s concerns with respect to such matter) and in the event Seller shall
fail or refuse to do so within said ten (10) Business Day period, Purchaser
shall have five (5) Business Days thereafter in which to advise Seller in
writing of Purchaser’s election (x) to make such payments as are necessary to
effect releases of such claims Seller is not prepared to cure and to proceed to
Closing or (y) to terminate this Agreement by notice to Seller, in which case
the Deposit shall be refunded to Purchaser, and neither party shall have any
further rights, duties or obligations hereunder or (z) to extend the Closing
Date for a period not to exceed thirty (30) days to enable Purchaser or Seller
to so cure; provided, however, (i) Purchaser shall have the right, but shall not
be obligated, to cure such matters, (ii) if neither party cures such matters in
said thirty (30) day period, Purchaser shall again have the right to terminate
this Agreement, in which case the Deposit shall be refunded to Purchaser, and
neither party shall have any further rights, duties or obligations hereunder and
(iii) any such extension shall not limit or affect Seller’s absolute obligation
hereunder to cure all Monetary Encumbrances. In the event that any update to the
Title Commitment prior to or on the Closing Date reveals any new matter not
previously shown or disclosed on the prior Title Commitment, then Purchaser will
have the same rights of objection, termination and extension of the Closing
Date, and Seller will have the same obligations of cure, as set forth above. In
the event Seller undertakes or commits to cure any item to which Purchaser
objects and does not cure the same on or before Closing, completion of such cure
to Purchaser’s satisfaction shall be a condition to Purchaser’s obligation to
close the transaction contemplated herein.

 



 

 

 

(c)          Environmental Reports. Seller will provide copies of any previously
prepared Phase I environmental assessments or other environmental assessments in
Seller’s possession conducted for the Facility pursuant to the Preliminary Due
Diligence Checklist and Seller will permit Purchaser and its agents to conduct a
non-invasive environmental assessment for the Facility (the “Phase I”).
Purchaser will have until the expiration of the Due Diligence Period to approve
or disapprove the Phase I in writing delivered to Seller. If the Phase I
recommends that a Phase II Environmental Assessment (a “Phase II”) be ordered
for the Facility, then Purchaser will use commercially reasonable efforts to
obtain such Phase II prior to the expiration of the Due Diligence Period
provided Seller has consented to Purchaser conducting such Phase II. In the
event Seller does not consent to the Phase II, Purchaser may terminate this
Agreement and Purchaser shall be entitled to a return of its Deposit. In the
event Seller consents to the Phase II, and the Phase II is not completed prior
to the expiration of the Due Diligence Period, the Due Diligence Period shall
automatically be extended until the date that is five (5) Business Days after
the date that Purchaser receives the Phase II. Should Purchaser disapprove of
any matter set forth in the Phase I or Phase II, Purchaser shall notify Seller
in writing of such disapproval at or prior to the expiration of the Due
Diligence Period (as such period may be extended as contemplated above) (the
“Environmental Notice”). The failure of Purchaser to deliver an Environmental
Notice to Seller on or prior to the expiration of the Due Diligence Period shall
be deemed to be a waiver by Purchaser of any right to disapprove any matter
specifically set forth in the Phase I or Phase II, respectively. If Purchaser
delivers an Environmental Notice to Seller prior to the expiration of the Due
Diligence Period, Seller shall have ten (10) Business Days from the date of
Seller’s receipt of such Environmental Notice in which to advise Purchaser
whether or not Seller will cure the same prior to Closing, and if Seller fails
or refuses to do so within said ten (10) Business Day period, Purchaser shall
have five (5) Business Days thereafter in which to advise Seller in writing of
Purchaser’s election (x) to waive the matters to which Purchaser objected and to
proceed to Closing or (y) to terminate this Agreement by notice to Seller, in
which case the Deposit shall be refunded to Purchaser, and neither party shall
have any further rights, duties or obligations hereunder or (z) to extend the
Closing Date for a period not to exceed thirty (30) days to enable Purchaser or
Seller to so cure; provided, however, (i) Purchaser shall have the right, but
shall not be obligated, to cure such matters and (ii) if neither party cures
such matters in said thirty (30) day period, Purchaser shall again have the
right to terminate this Agreement, in which case the Deposit shall be refunded
to Purchaser, and neither party shall have any further rights, duties or
obligations hereunder. If requested by Seller, Purchaser shall promptly provide
Seller a copy of the Phase I and Phase II (if applicable).

 



 

 

 

(d)          No Solicitation. After the Effective Date and before the Closing
Date, Seller shall not directly or indirectly, through any officer, director,
employee, agent or otherwise, solicit, initiate or encourage submission of
proposals or offers from any person relating to any acquisition of all or any
portion of the Assets, or any assets of or equity interest in Seller or any
business combination involving Seller, or furnish to any other person any
information with respect to, or otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
person to do or seek any of the foregoing.

 

(e)          Capital Expenditures. Seller shall complete all capital projects as
needed on an emergency basis or as otherwise required to maintain the Facility
in good operating condition in a good and workmanlike manner, using materials
and labor, all at Seller’s sole cost and expense.

 

(f)          Changes in Representations and Warranties. Throughout the period
from the Effective Date through and including the Closing Date, Seller shall
give Purchaser prompt written notice of (i) any representation and warranty made
by Seller in this Agreement which Seller hereafter learns was inaccurate or
incorrect when originally made and (ii) any event, change or occurrence which
would make any representation or warranty of Seller inaccurate or incorrect as
of the time of such event, change or occurrence (Seller hereby acknowledging and
agreeing that all representations and warranties of Seller herein are hereby
deemed to re-made and re-affirmed by Seller each and every day while this
Agreement is in effect) and (iii) any event, change or occurrence which will or
reasonably may be anticipated to prevent Seller from making the same
representations and warranties as set forth herein on and as of the Closing
Date. The giving of any such notices shall not limit or modify any rights of
Purchaser hereunder arising in the case of a breach of a representation or
warranty by Seller, and Purchaser shall have the right to terminate this
Agreement at any time prior to Closing following receipt by Purchaser of any
such notice of a materially inaccurate or incorrect representation or warranty,
such determination of materiality to be made by Purchaser in its sole
discretion.

 



 

 

 

ARTICLE V

 

COVENANTS OF PURCHASER

 

Purchaser covenants and agrees with Seller that:

 

5.1           Compliance with Laws. Purchaser shall comply in all material
respects with all Applicable Laws Purchaser is required to comply with in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

5.2           Required Consents; Governmental Approvals. Seller warrants that
there are no filings with Governmental Authorities or any permits, approvals,
authorizations or consents of any Governmental Authorities or any municipality,
or other governmental agency or administrative body that authorizes or regulates
the operation of the Facility or the conduct of the business thereon as
presently operated that are required to consummate the transactions contemplated
by this Agreement.

 

5.3           Further Documentation. Purchaser agrees that following the Closing
Date, upon written request by Seller, Purchaser will do, execute, acknowledge,
and deliver, or cause to be done, executed, acknowledged, and delivered, all
such further acts, documents and assurances as may be reasonably required,
without enlarging or extending any obligations or liability of Purchaser under
this Agreement in any manner and without requiring the expenditure of funds by
Purchaser, as necessary to fully consummate the transactions contemplated by
this Agreement.

 

5.4           Changes in Representations and Warranties. Throughout the period
from the Effective Date through and including the Closing Date, Purchaser shall
give Seller prompt written notice of any representation and warranty made by
Purchaser in this Agreement which becomes materially inaccurate or incorrect, to
the extent Purchaser obtains knowledge of such inaccuracy or incorrectness.

 

ARTICLE VI

 

INDEMNIFICATION

 

6.1           Indemnification by Seller. Seller unconditionally and irrevocably
indemnifies, protects and agrees to defend and hold harmless Purchaser from and
against any and all loss, cost or expense, including reasonable attorneys’ fees,
arising from (i) the breach or violation of any representation or warranty of
Seller contained herein; (ii) the failure of Seller to satisfy or perform any
covenant or other provision contained herein; (iii) any violation of any
covenant, condition or restriction affecting any Property caused by Seller or
its agents or employees; (iv) any encroachment of buildings or other
improvements onto adjoining lands or onto easements or licenses or rights-of-way
located on any Property which is not a Permitted Encumbrances; (v) the presence
or existence of any Hazardous Substance on, in or under any Property; and (v)
any claims made against Purchaser by any third party arising out of the
transactions contemplated in this Agreement or the Exhibits hereto
(collectively, “Purchaser Indemnified Losses”). Payment shall not be a condition
precedent to recovery under the foregoing indemnification provision.

 

6.2           Indemnification by Purchaser. Purchaser hereby unconditionally and
irrevocably indemnifies, protects and agrees to defend and hold harmless Seller
from and against any and all loss, cost or expense, including costs and
reasonable legal fees, incurred by Seller as a result of the breach or violation
of any representation or warranty of Purchaser hereunder. Payment shall not be a
condition precedent to recovery under the foregoing indemnification provision.

 



 

 

 

6.3           Notification of Claims.

 

(a)          A party entitled to be indemnified pursuant to Section 6.1 or 6.2
above (the “Indemnified Party”) shall notify the party liable for such
indemnification (the “Indemnifying Party”) in writing of any claim or demand
which the Indemnified Party has determined gives rise or will likely give rise
to a right of indemnification under this Agreement, as soon as possible after
the Indemnified Party becomes aware of such claim or demand and has made such
determination; provided, however, that the Indemnified Party’s failure to give
such notice to the Indemnifying Party in a timely fashion shall not result in
the loss of the Indemnified Party’s rights with respect thereto except to the
extent the Indemnified Party is prejudiced by the delay. Subject to the
Indemnifying Party’s right to defend in good faith third party claims as
hereinafter provided, the Indemnifying Party shall satisfy its obligations under
this Article within thirty (30) days after the receipt of written notice thereon
from the Indemnified Party, it being agreed that the Indemnifying Party need not
satisfy such obligations during any period in which the Indemnifying Party is
defending in good faith the applicable third party claim in the manner described
hereinbelow.

 

(b)          If the Indemnified Party notifies the Indemnifying Party of any
claim or demand pursuant to Section 6.3(a), and if such claim or demand relates
to a claim or demand asserted by a third party against the Indemnified Party
which the Indemnifying Party acknowledges is a claim or demand for which it must
indemnify or hold harmless the Indemnified Party under Section 6.1 or 6.2, the
Indemnifying Party shall have the right to either (i) pay such claim or demand
or (ii) employ counsel reasonably acceptable to the Indemnified Party to defend
any such claim or demand asserted against the Indemnified Party. The Indemnified
Party shall have the right to participate in the defense of any such claim or
demand. The Indemnifying Party shall notify the Indemnified Party in writing, as
promptly as possible (but in any case reasonably in advance of the due date for
the answer or response to a claim) after the date of the notice of claim given
by the Indemnified Party to the Indemnifying Party under Section 6.3(a) of its
election to defend in good faith any such third party claim or demand. So long
as the Indemnifying Party is defending in good faith any such claim or demand
asserted by a third party against the Indemnified Party and is able to
demonstrate to the Indemnified Party its financial wherewithal to fully perform
its indemnification obligation in the event such contested claim is resolved
adversely to the Indemnified Party, the Indemnified Party shall not settle or
compromise such claim or demand. The Indemnified Party shall make available to
such counsel all records and other materials in the Indemnified Party’s
possession reasonably required by it for its use in contesting any third party
claim or demand. Whether or not the Indemnifying Party elects to defend any such
claim or demand, the Indemnified Party shall have no obligations to do so.

 

(c)          The Indemnified Party shall have the right to participate in any
matter through counsel of its own choosing at its own expense (unless the
Indemnified Party determines in good faith that there is a conflict of interest
that prevents counsel for the Indemnifying Party from representing the
Indemnified Party, in which case the Indemnifying Party will have the right to
choose and fund other counsel to represent the Indemnified Party or to reimburse
the Indemnified Party for the expenses of its counsel). After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such Third Party Claim, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such Third Party Claim, except to the extent
such participation is requested by the Indemnifying Party, in which event the
Indemnified Party shall be reimbursed by the Indemnifying Party for reasonable
legal expenses and out-of-pocket expenses incurred in connection with such
requested participation.

 



 

 

 

(d)          An Indemnifying Party may not, without the prior written consent of
the Indemnified Party, settle or compromise any claim against an Indemnified
Party or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Party from all
liability arising out of such claim and does not contain any equitable order,
judgment or term which in any manner affects, restrains or interferes with the
business of the Indemnified Party or any of the Indemnified Party’s affiliates.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

Each and every obligation of Purchaser under this Agreement, except for the
obligations of Purchaser to be fulfilled prior to the Closing and obligations
that survive termination of this Agreement, shall be subject to the
satisfaction, on or before the Closing, of each of the following conditions set
forth in this Article, unless waived in writing by Purchaser. The following
constitute material conditions to Purchaser’s performance hereunder, the failure
of any of which shall entitle Purchaser to terminate this Agreement upon written
notice to Seller:

 

7.1           Representations and Warranties; Performance.

 

(a)          The representations and warranties made by Seller herein and in the
Related Documents shall be true and correct in all material respects
(materiality to be determined by Purchaser in its discretion) as of the
Effective Date and at and as of the Closing, with the same effect as though made
on such date.

 

(b)          Seller shall have performed and complied with each of its covenants
pursuant to this Agreement or any Related Documents in all material respects
through the Closing.

 

7.2           Required Consents; Authorization.

 

(a)          Purchaser or its designee shall have received or obtained all
internal approvals and Required Consents.

 

(b)          Purchaser shall have received certified copies of resolutions duly
adopted by the board of directors of Seller (or Seller’s general partner,
manager or members, as appropriate) approving the transactions contemplated by
this Agreement.

 



 

 

 

(c)          No Destruction or Condemnation of Property. The Facility shall not
have suffered material damage, destruction or condemnation loss (or received
notice of an impending condemnation loss). If, after the Effective Date, the
Facility incurs damage, destruction or condemnation loss (or received notice of
an impending condemnation loss) which is not material damage, destruction or
loss, Seller shall be required to repair any such damage, destruction or loss
(in all instances to restore the Facility to fully functional status consistent
with prior operation) before Purchaser shall be obligated to proceed to Closing.
For the purposes of this Section, “material damage, destruction or loss,” shall
mean damage to, or condemnation loss (or impending condemnation loss) that (a)
is reasonably expected to cost $100,000.00 or more to repair, (b) materially
interferes with the operation of the Facility or (c) renders the Facility less
than a functional structure in which Seller can operate the business currently
conducted thereon.

 

(d)          No Proceeding or Litigation. No injunction, judgment, order,
decree, ruling or charge shall be in effect under any action, suit or proceeding
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator that (i) prevents
consummation of any of the transactions contemplated by this Agreement or the
Facility Lease or (ii) would cause any of the transactions contemplated by this
Agreement or the Facility Lease to be rescinded following consummation, provided
that Purchaser has not solicited or encouraged any such action, suit or
proceeding.

 

(e)          Title Insurance. Title to the Real Property shall be as required by
Section 4.10 above, Purchaser shall have received the Title Policy in the form
therein free and clear of encumbrances other than the Permitted Encumbrances.

 

(f)          Material Adverse Change. There has been no Material Adverse Change.
For purposes hereof, the term “Material Adverse Change” shall mean any change or
event or effect that is materially adverse to the Assets, business, profits, or
financial condition of the Tenant, the Guarantors, or the Facility or in the
adjusted net operating income of the Tenant, the Guarantors or the Facility,
each as reasonably determined by Purchaser.

 

(g)          Other Agreements. Seller shall have delivered into the Closing
escrow its countersigned copies of the Seller Documents.

 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF SELLER

 

Each and every obligation of Seller under this Agreement, except for the
obligations to be fulfilled prior to the Closing and obligations that survive
termination of this Agreement, shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions unless waived in writing
by Seller:

 

8.1           Representations and Warranties; Performance.

 

(a)          The representations and warranties made by Purchaser herein and in
the Related Documents, shall be true and correct in all material respects on and
as of the Effective Date and at and as of the Closing, with the same effect as
though made on such date.

 

(b)          Purchaser shall have performed and complied with all covenants
required by this Agreement to be performed and complied in all material respects
with by Purchaser prior to the Closing.

 



 

 

 

8.2           Other Agreements. Purchaser shall have delivered into the Closing
escrow its countersigned copies of the Purchaser Documents.

 

ARTICLE IX

 

CLOSING

 

9.1           Possession and Closing Documents.

 

(a)          Possession. Possession of all Assets sold hereunder shall be
delivered to Purchaser on the Closing Date unless Tenant is entitled possession
thereto pursuant to the terms of the Facility Lease.

 

(b)          Closing Documents. Seller shall deliver to Purchaser on the Closing
Date:

 

(i)          A duly executed special warranty deed conveying the Real Property
and Improvements to Purchaser, free and clear of all encumbrances other than the
Permitted Encumbrances (the “Deed”);

 

(ii)         A duly executed Bill of Sale for any Personal Property in the form
attached hereto as Exhibit C;

 

(iii)        Such additional bills of sale, certificates of title and other
appropriate instruments of assignment and conveyance, in form mutually but
reasonably satisfactory to Purchaser and Seller, dated as of the Closing,
conveying all title to the Assets, free and clear of all liens, liabilities,
security interests or encumbrances except as otherwise permitted herein;

 

(iv)        Evidence of the authority of Seller to execute and deliver the
Seller Documents in order to effectuate the Closing;

 

(v)         Duly executed affidavit in form satisfactory to obtain the Title
Policy, without exception for mechanic’s, materialman’s or other statutory
liens;

 

(vi)        A closing statement setting forth in reasonable detail the financial
transactions contemplated by this Agreement, including, without limitation, the
Purchase Price, all prorations, and the allocation of costs specified herein
(“Closing Statement”), duly executed by Seller;

 

(vii)       A duly executed bring-down certificate in form acceptable to
Purchaser, reaffirming that the representations and warranties of Seller are
true and correct as of the Closing Date;

 

(viii)      A duly executed certificate and affidavit of non-foreign status;

 

(ix)         The duly executed Facility Lease and Guaranty; and

 

(x)          Any other documents reasonably required by the Title Company.

 



 

 

 

(c)          Purchaser shall deliver to Seller or cause to be delivered to
Seller on the Closing Date, in addition to the Deposits set forth in Section 1.4
above, the following:

 

(i)          the duly executed Facility Lease;

 

(ii)         the Closing Statement.

 

9.2           Closing Adjustments. Pursuant to Section 1.6 above, there shall be
no adjustments at Closing.

 

9.3           Closing Costs. Each party shall pay its respective attorney’s
fees. Seller shall pay any brokerage fees associated with this transaction. Each
party shall each pay fifty percent (50%) of all other Closing costs, including
without limitation (a) any escrow or closing charges of the Title Company, (b)
the title exam fees and the premium for the Title Policy and the cost of all
title endorsements required by Purchaser, (c) any recording fees associated with
the recording of the Deed, (d) all grantor’s tax or other similar transfer
taxes, (e) all costs (including recording costs) to payoff and release any
Monetary Encumbrance, (f) the costs of any UCC searches required by Purchaser;
and (g) costs associated with the inspections and investigations conducted by
Purchaser or its agents or representatives during the Due Diligence Period.
Notwithstanding anything to the contrary contained herein, Seller shall not be
responsible for any of Purchaser’s lender fees and costs, including but not
limited to the premium for the lender’s Title Policy and cost of all title
endorsements.

 

ARTICLE X

 

DEFAULT; REMEDIES

 

10.1         Purchaser’s Default. If at any time Purchaser is in default of any
representation, warranty or covenant of Purchaser under this Agreement in any
material respect, and Seller gives notice of such default to Purchaser
(“Seller’s Notice”) then Purchaser will have a period expiring on the tenth
(10th) Business Day after the date of Seller’s Notice (“Purchaser’s Cure
Period”), to (i) correct or cure Purchaser’s default or (ii) if the Due
Diligence Period has not expired, to terminate this Agreement by notice to
Seller, whereupon the Deposit shall be returned to Purchaser and neither party
shall have any further rights, duties or obligations hereunder except as
expressly survive the termination hereof.

 

10.2         Default Cured. If Purchaser does not elect to terminate during the
Due Diligence Period, and Purchaser’s default is corrected or cured within
Purchaser’s Cure Period, the parties shall proceed to Closing as herein
provided, with the Closing Date being extended by not more than ten (10) days to
accommodate any delay resulting from such default.

 

10.3         Default Not Cured. If Purchaser does not elect to terminate during
the Due Diligence Period, and Purchaser does not cure its default within the
Purchaser’s Cure Period, then, provided no default by Seller then exists and
provided that Seller has not elected to waive such default, this Agreement shall
terminate and the parties shall be released and discharged of and from all
further obligations and liabilities under this Agreement, and the Deposit shall
be paid to Seller as Seller’s sole and exclusive liquidated damages and in full
and complete settlement and liquidation of all damages sustained by Seller, it
being acknowledged by Seller and Purchaser that the amount of damages incurred
by Seller as a result of Purchaser’s default would be substantial but difficult,
if not impossible, to ascertain and that such liquidated damages represent the
parties’ best estimate of the damages Seller will incur as a result of such
default. Seller shall not be entitled to exercise any other rights, powers or
remedies at law or in equity, other than its right to receive the Deposit
pursuant hereto, and Seller hereby expressly and irrevocably waives all such
other rights, powers and remedies and hereby covenants not to sue.

 



 

 

 

10.4         Seller’s Default. If Seller is in default of any representation,
warranty or covenant of Seller under this Agreement in any material respect and
Purchaser gives notice of such default to Seller (“Purchaser’s Notice”), then
Seller will have a period expiring on the tenth (10th) Business Day after the
date of Purchaser’s Notice (“Seller’s Cure Period”), to correct or cure Seller’s
default.

 

10.5         Default Cured. If Seller’s default is corrected or cured within
Seller’s Cure Period, the parties shall proceed to Closing as herein provided,
with the Closing Date being extended by not more than ten (10) days to
accommodate any delay resulting from such default.

 

10.6         Default Not Cured. If Seller does not cure its default within the
Seller’s Cure Period then, upon notice to Seller, Purchaser may elect to either
(i) proceed to Closing, in which case, in addition to the right to monetary
damages resulting from such default, Purchaser will have the right to maintain
an equitable action against Seller for specific performance of its obligation to
sell the Assets and to perform hereunder; or (ii) terminate this Agreement. If
Purchaser elects to terminate this Agreement under subsection (ii) above, then
(A) the Deposit shall be retained by Purchaser; and (B) Purchaser shall be
entitled to pursue an action for damages against Seller, provided that any
damages awarded to Purchaser as a result of such action shall not exceed the
amount of Purchaser’s actual out-of-pocket expenses.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

11.1         Amendment and Modification. This Agreement may be amended, modified
and supplemented only by written agreement of all the parties with respect to
any of the terms contained herein.

 

11.2         Waiver of Compliance; Consent. Any failure of Seller, on the one
hand, or Purchaser, on the other hand, to comply with any obligation, covenant,
agreement or condition may be waived in writing by the other party, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure. Whenever this Agreement
requires or permits consent by or on behalf of any party, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section.

 



 

 

 

11.3         Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be personally
delivered, or sent by facsimile transmission (provided a copy is thereafter
promptly mailed as hereinafter provided), or sent by overnight commercial
delivery service (provided a receipt is available with respect to such
delivery), or mailed by first-class registered or certified mail, return receipt
requested, postage prepaid (and shall be effective when received, if sent by
personal delivery or by facsimile transmission or by overnight delivery service,
or on the third (3rd) day after mailing, if mailed):

 

If to Seller, to:

 

Great Bend Surgical Properties, LLC

514 Cleveland Street

Great Bend, Kansas 67530-3562

Attention: Kerry Noble, CEO

Fax No.: 620-792-5509

E-mail: knoblechem@yahoo.com

 

with copies to (which shall not constitute notice):

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attention: Kathleen M. Martin, Esq.

Fax No.: 212-309-6001

E-mail: kathleen.martin@morganlewis.com

 

If to Purchaser, to:

 

Global Medical REIT Inc.

4800 Montgomery Lane, Suite 450

Bethesda, Maryland 20814

Fax: 202 380 0891

Email: AlfonzoL@GlobalMedicalREIT.com

 

with a copy to:

 

Bradley Arant Boult Cummings LLP

1600 Division Street, Suite 700

Nashville, Tennessee 37203

Attn: Ann Peldo Cargile

Fax: 615-252-2373

Email: acargile@bradley.com

 

or to such other person or address as any party shall furnish to the other
parties in writing pursuant to this Section. Notwithstanding the foregoing,
Purchaser shall be permitted in connection with the exercise of its rights to
terminate this Agreement or to give title, survey or environmental objections on
or before the expiration of the Due Diligence Period to send any such
termination or objection notice via electronic mail which shall constitute
effective delivery for purposes hereof.

 



 

 

 

11.4         Brokers and Finders; Expenses. Except for Seller’s retention of
Keller Williams Realty Diamond Partners, Inc., whose compensation shall be the
sole obligation and responsibility of Seller, the parties hereto represent and
warrant to each other that none of them has retained any broker or finder in
connection with this transaction. Seller on the one hand, and Purchaser, on the
other, each agrees to indemnify the other for any losses incurred with respect
to a breach of this Section. Except as otherwise provided herein, each party
hereto shall bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

11.5         Attorney’s Fees. In the event any proceeding or suit is brought to
enforce this Agreement, the prevailing party shall be entitled to all reasonable
costs and expenses (including reasonable attorneys’ fees) incurred by such party
in connection with any action, suit or proceeding to enforce the other’s
obligations under this Agreement.

 

11.6         Assignment. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective heirs,
successors and permitted assigns. Purchaser may assign its rights under the
Agreement to an affiliate that controls Purchaser or is controlled by Purchaser
or is under common control with Purchaser, including joint venture entities in
which Purchaser or its affiliates share control with third parties, without the
prior written consent of Seller (each such assignee a “Purchaser’s Permitted
Assignee”). Other than the foregoing, neither Purchaser nor Seller may assign
this Agreement without first obtaining the other party’s written consent, which
may be withheld in such other party’s sole discretion. Upon an assignment by
Purchaser of its rights under the Agreement in accordance with this Section,
Purchaser’s Permitted Assignee(s) shall be deemed to be the Purchaser hereunder
and shall be the beneficiary of all of Seller’s warranties, representations and
covenants in favor of Purchaser under this Agreement. If there is more than one
Seller hereunder, the obligations of Sellers hereunder shall be joint and
several.

 

11.7         Governing Law. This Agreement shall be governed by the laws of the
State or Commonwealth where the Facility is located as to, including, but not
limited to, matters of validity, construction, effect and performance but
exclusive of its conflicts of laws provisions.

 

11.8         Business Day. If the date for the giving of notice or performance
of any duty or obligation hereunder falls on a day that is not a Business Day,
such date shall be automatically extended to the next Business Day. As used
herein, a “Business Day” means any day other than a Saturday, Sunday or any
other day on which banks are authorized to be closed in the State or
Commonwealth where the Facility is located Tennessee.

 

11.9         Counterparts; Facsimile Signature. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Executed
counterparts of this Agreement or any amendment hereto may be delivered by
electronic or facsimile transmission.

 

11.10         Headings. The Article and Section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 



 

 

 

11.11         Entire Agreement. This Agreement, which term as used throughout
includes the Exhibits hereto, embodies the entire agreement and understanding of
the parties in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to such subject matters contained herein.

 

11.12         Warranty of Authority. Each of the parties warrants that the
persons signing on their behalf have the right and power to enter into this
Agreement and to bind them to the terms of this Agreement.

 

11.13         Exhibits. Nothing in any Exhibit shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
applicable Exhibit identifies the exception and the specific representation to
which it relates with reasonable particularity and describes the relevant facts
in reasonable detail. Any fact or item disclosed on any Exhibit hereto shall not
be deemed by reason only of such inclusion, to be material and shall not be
employed as a point of reference in determining any standard of materiality
under this Agreement.

 

11.14         Reliance. In executing and in carrying out the provisions of this
Agreement, the parties are relying solely on the representations, warranties and
agreements contained in this Agreement and on any writing delivered pursuant to
provisions of this Agreement or at the Closing of the transactions herein
provided for and not upon any representation, warranty, agreement, promise or
information, written or oral, made by any person other than as specifically set
forth herein or therein.

 

11.15         Publicity. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other parties, which approval shall not be unreasonably
withheld or delayed; provided, however, that any party may make the following
public disclosure (without the consent of the other party): (a) if prior to
Closing, such disclosure it believes in good faith is required by Applicable Law
or stock market rule; or (b) if post-Closing, disclosure of such of the
principal terms of the transaction contemplated by this Agreement that such
party elects to make.

 

11.16         Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES
THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or have caused their duly
authorized officers to execute this Agreement as of the date first written
above.

 

  GLOBAL MEDICAL REIT INC., a Maryland corporation       By: /s/ David A. Young
  Title: Chief Executive Officer   Date: December 30, 2016

 

[SELLER’S SIGNATURE PAGES TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed or have caused their duly
authorized officers to execute this Agreement as of the date first written
above.

 

  GREAT BEND SURGICAL PROPERTIES, LLC, a Kansas limited liability company      
By: /s/ L.T. Fleske   Title: Chairman   Date: December 30, 2016

 

 

 

 

EXHIBIT A

 

Legal Description of the Real Property

 

[To be provided during Due Diligence Period.]

 



Exhibit A-1

 

 

 

 

EXHIBIT B

 

Preliminary Due Diligence Checklist

 

1.Company Information

a.Bios for key management team

b.Organizational structure and ownership charts

c.Description of entity ownership, ownership record book, and equity holder list

d.List of medical staff by specialty (age, board certification)

e.Description of physician recruitment efforts and plans

f.List/description of key contracts (physicians, managed care, suppliers,
software vendors, service agreements, facilities, etc.)

g.Insurance certificate and loss run reports for the Operator/Tenant

h.Description of current loans and material covenants

i.Description of any pending, threatened, or past litigations

2.Certification, Compliance, and Regulator

a.Accreditation certificates (JCAHO, AAAHC, etc.) and any accreditation survey
reports and the responses to any noted deficiencies or to conditional
accreditation

b.Any governmental approvals, permits, certificates, registrations, licenses and
the like required in order for the facility to conduct its business

c.Quality reports or summary quality data for the facility

d.Copies of Medicare Cost Report (if applicable)

e.Summary of any notices from governmental entities regarding any possible
violations

3.Real Estate Physical Assessment Due Diligence

a.Environmental Phase I and physical assessment condition reports

b.Surveys, title insurance policy, and title commitments

c.Copies of any unrecorded document affecting use of property

d.Building floor plans and space measurement reports

e.Any certificate or license needed to occupy and use the building

f.List of major capital expenditures in the past three years

g.Fixed asset roll-forward report and depreciation schedules

4.Financial Information

a.Operator/Tenant and Guarantors

i.Audited income statements for Tenant for the fiscal years ended 2014 and 2015.

ii.Cash flow statement, balance sheets, changes in stockholders equity and cash
flow as of and for the six (6) month period ended June 30, 2016.

iii.Schedule of capital improvements to the Facility that were completed in the
fiscal years ended 2013, 2014 and 2015.

iv.Monthly cash flow for trailing twelve months (preferably in excel or text)

v.Current and next year detailed budget with supporting assumptions

b.Seller (if different than the Operator/Tenant)

i.Cash flow statement, income statement, and balance sheet

ii.Year-end and year-to-date for past three years

5.Information on real estate being sold

a.Copies of appraisals done to obtain bank financing within last two years

 

Exhibit B-1

 

 

 

 

b.Copies of utility bills for past two years

c.Copies of any leases or subleases

d.Property tax bills for the past two years (assessment notice & tax bills)

e.Summary/list of any building service contract (HVAC, elevators, etc.)

6.Revenue Due Diligence

a.Revenue break downs, collection rate, A/R schedule, and bad debt allowance by
payor for past two years, including out-of-network and co-pays percentages

b.Description of billing and collections systems and practices

c.Utilization stats, case volumes and revenue by specialty and by physician

d.List/decryption of contracts with insurance companies

 

 

 

 

EXHIBIT C

 

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale and Assignment”) is made
this ____ day of __________, 201__, by and between __________________, a
______________ (“Transferor”), and __________________, a ______________
(“Transferee”). All capitalized terms used herein, but not specifically defined
herein, shall have the meanings given to such terms in that certain Asset
Purchase Agreement dated ________________ (the “Agreement”) by and between
Transferor and Transferee.

 

RECITALS

 

A.           Transferor is the owner of that certain real property located in
________________ County, ____________, consisting of approximately __________
acres as more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the “Land”). Transferor is also the owner
of all buildings, structures and other improvements situated on the Land
comprising the approximately ________ square foot, ________ unit ____________
facility (collectively, the “Improvements”), together with the Personal Property
(as defined herein) used in connection therewith. The Land and the Improvements
shall be referred to herein, collectively, as the “Facility.”

 

B.           Pursuant to the Agreement, Transferor is required to transfer and
assign to Transferee as of the Closing Date (as defined in the Agreement) all of
Transferor’s right, title and interest in and to the Facility, including the
Personal Property.

 

C.           In order to perfect the transfer and vesting of the Personal
Property to and in Transferee and in order that Transferee shall be in
possession of an instrument evidencing the same, as set forth more fully herein
and in the Agreement, Transferor and Transferee have made and entered into this
Bill of Sale and Assignment.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

 

1.          Transfer and Assignment of Personal Property. Effective as of the
date hereof, Transferor hereby grants, assigns, transfers, conveys and delivers
to Transferee, absolutely and unconditionally, and free from all encumbrances
and other claims of any kind, all of Transferor’s right, title and interest in
and to the Personal Property (as defined in the Agreement). Transferor hereby
warrants and defends unto Transferee, its successors and assigns, all right,
title and interest in the Personal Property against every person whomsoever
claiming all or any part thereof or interest therein.

 

2.          Acceptance. Except as otherwise provided in the Agreement,
Transferee hereby accepts the foregoing transfer and assignment of Personal
Property.

 

Exhibit C-1

 

 

 

 

3.          Further Assurances. Transferor transfers the Personal Property to
Transferee, its successor and assigns, to have and hold to and for its and their
own use and benefit forever. Transferor, for itself and its successors and
assigns, hereby covenants that, from time to time after the Closing Date, at
Transferee’s written request and without further consideration, Transferor shall
execute and deliver such other instruments of conveyance and transfer and take
such other actions as Transferee reasonably may require to vest more effectively
the Personal Property in Transferee, its successors and assigns, and to place
Transferee in possession of the Personal Property, and to do all other things
and execute and deliver all other instruments and documents as may be reasonably
required to effect the same.

 

4.          Enforcement. In the event of any action or suit by either party
hereto against the other arising from or interpreting this Bill of Sale and
Assignment, the prevailing party in such action or suit shall, in addition to
such other relief as may be granted, be entitled to recover its costs of suit
and actual attorneys’ fees, whether or not the same proceeds to final judgment.

 

5.          Successors and Assigns. This Bill of Sale and Assignment shall be
binding upon and inure to the benefit of Transferor and Transferee and their
respective successors and assigns.

 

6.          Counterparts. This Bill of Sale and Assignment may be executed in
multiple counterparts, all of which shall be but one and the same instrument,
binding on all parties when all separately executed copies have been fully
delivered.

 

7.          Governing Law. This Bill of Sale and Assignment shall be construed
and enforced according to and governed by the laws of the State in which the
Land is located.

 

[Remainder of Page Intentionally Left Blank. Signatures on Following Page.]

 

 

 

 

IN WITNESS WHEREOF, Transferor and Transferee have executed this Bill of Sale
and Assignment as of the date first written above.

 

  “Transferor”   ________________________________________________,   a
___________________________________      
By:______________________________________________   Name:
___________________________________________   Title:
____________________________________________       “Transferee”  
________________________________________________,  
a___________________________________       By:
_____________________________________________   Name:
___________________________________________   Title:
____________________________________________

 

 

 